{¶ 57} I respectfully concur in judgment only as I am troubled by the fact that an unsuitability determination was made in this case. As the majority notes, the parties have not raised this issue either at the trial level or on appeal. I tend to agree with my colleagues that it would be inappropriate to sua sponte raise error in a civil case given the particular procedural and factual circumstances in this case. However, I am not prepared to say that this case is factually distinguishable from Hockstok nor would I conclude that a suitability determination was implicitly made by the trial court or that Appellant's conduct constitutes constructive relinquishment of the right to be deemed unsuitable. Rather, I would refrain from addressing these matters until they were presented to this court as error by a party on appeal.